UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1501


JTH TAX, INC., d/b/a Liberty Tax Service,

                    Plaintiff - Appellee,

             v.

CHARLES HINES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Chief District Judge. (2:15-cv-00558-RBS-RJK)


Submitted: September 28, 2018                                 Decided: October 28, 2018


Before WILKINSON and THACKER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Charles Hines, Appellant Pro Se.      Jason Eli Ohana, WILLCOX & SAVAGE, PC,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Defendant Charles Hines appeals the district court’s orders accepting the

recommendations of the magistrate judge and dismissing his counterclaims alleging

breach of contract, fraud, and related claims against Plaintiff JTH Tax, Inc. We have

reviewed the record and find no reversible error. Accordingly, we grant leave to proceed

in forma pauperis and affirm for the reasons stated by the district court. JTH Tax, Inc. v.

Hines, No. 2:15-cv-00558-RBS-RJK (E.D. Va. Aug. 24, 2017; Mar. 2, 2018).               We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2